Title: To Alexander Hamilton from Edward Carrington, 7 February 1795
From: Carrington, Edward
To: Hamilton, Alexander


My Dear Sir,
Richmond Feby. 7. 1795
By the last Mail I had the Honor to receive yours of the 29th. Ult. communicating the Presidents offer of the place of Comptroller of the Treasury. Calls to public Office from that source can never be received by me but with immotions of the highest reverence and gratification, dictated as they uniformly are by motives of public good, they constitute the most flattering evidences of merit, that can possibly be obtained. Under these impressions, it is with difficulty indeed, that I decline the offer. I am however under the irrevocable necessity of doing so. There have been periods in the History of our Country when private emolument, could not be placed in competition with public service—these trials are, I trust, now passed, and I find it absolutely necessary to attend, with diligence, to the improvement of the very moderate property I possess, as the only permanent resource for the future support of my family—removed at a distance, these improvements must be neglected, and a public employment scarcely yeilding my Current expences, could not but daily render my prospects worse.

Be pleased Sir to accept my acknowledgements for the very flattering terms in which you were so good as to make the communication, and to assure yourself of the sincere esteem with which I have the Honor to subscribe myself
Your Friend & H. st.

Ed Carrington
Alexander Hamilton Esq

